         Case 6:20-cv-00764-ADA Document 23 Filed 01/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 GREATGIGZ SOLUTIONS, LLC,                      §
                                                §
              Plaintiff                         §
                                                §           Case No. 6:20-cv-0000764
 v.                                             §
                                                §        JURY TRIAL DEMANDED
                                                §
 DOORDASH, INC.                                 §

              Defendant

      DEFENDANT’S AGREED MOTION TO STAY ALL DEADLINES PENDING
                           SETTLEMENT

       Defendant DoorDash, Inc. (“Defendant”) and Plaintiff GreatGigz Solutions, LLC’s

(“Plaintiff”) have reached a settlement agreement. The parties respectfully request all deadlines

be stayed for 21 days to allow for certain actions to be taken pursuant to the settlement agreement,

which will then result in a dismissal of this case. This motion is not made for delay, but only to

permit orderly resolution.

       Counsel for Defendant has conferred with counsel for Plaintiff, and the parties agree to the

relief requested in this motion




Defendant’s Agreed Motion to Stay All Deadlines Pending Settlement – Page 1
         Case 6:20-cv-00764-ADA Document 23 Filed 01/04/21 Page 2 of 2




Dated: January 4, 2021                      Respectfully submitted,


                                            By: /s/ Rex A. Mann
                                            Rex A. Mann
                                            Texas Bar No. 24075509
                                            WINSTON & STRAWN LLP
                                            2121 N. Pearl St., Suite 900
                                            Dallas, Texas 75201
                                            Telephone: (214) 453-6500
                                            Fax No.: (214) 453-6400
                                            rmann@winston.com

                                            Kathi Vidal (Admitted Pro Hac Vice)
                                            California Bar No. 194971
                                            WINSTON & STRAWN LLP
                                            275 Middlefield Road Suite 205
                                            Menlo Park, California 94025
                                            Telephone: (650) 858-6500
                                            Fax No.: (650) 858-6550
                                            kvidal@winston.com

                                            ATTORNEYS FOR DEFENDANT



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on January 4, 2021, to all counsel of record who are deemed to have
consented to electronic service via the Court’s CM/ECF system.


                                              /s/ Rex A. Mann
                                               Rex A. Mann




Defendant’s Agreed Motion to Stay All Deadlines Pending Settlement – Page 2
